Title: From George Washington to Rufus King, 22 December 1796
From: Washington, George
To: King, Rufus


                        
                            Dear Sir, 
                            Philadelphia 22d Decr 1796.
                        
                        The enclosed, is a copy of a letter I took the liberty of writing to you,
                            agreeably to its date.
                        Permit me to take the further liberty of entrusting the letters herewith sent,
                            to your care—That to Count Rumford, is in answer to one without date or place, accompanying
                            the first volume of his Essays, Political, Economical and Philosophical. This mark of his
                            politeness required acknowledgment on my part—but in truth I knew not where to direct to
                            him. His Essays are dedicated to the Elector Palatine, reigning Duke of Bavaria, and dated
                            in London, in July last—hence, I conclude he is now there. My best respects attend Mrs King,
                            & with very great esteem & regard I am—Dear Sir Your Obedient Hble Servant
                        
                            Go: Washington
                            
                        
                    